                 Case 2:20-cr-00219-WBS Document 22 Filed 03/31/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-219-WBS
12                                 Plaintiff,             STIPULATION TO CONTINUE SENTENCING;
                                                          ORDER
13                           v.
                                                          DATE: April 12, 2021
14   ASHLEY MARIE AURICH,                                 TIME: 9:00 a.m.
                                                          COURT: Hon. William B. Shubb
15                                 Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for sentencing and entry of judgment on April 12,

21 2021. ECF No. 17.

22          2.       By this stipulation, the parties now move to vacate the April 12, 2021 sentencing hearing,

23 and request that the Court set this matter for a status conference regarding sentencing on August 16,

24 2021 at 9:00 a.m. On January 19, 2021, Aurich pleaded guilty to a one-count Information, pursuant to a

25 plea agreement containing a cooperation provision. Aurich’s cooperation is ongoing.

26          3.       The assigned Probation Officer does not object to the parties’ request to set this case for a

27 status conference regarding sentencing on August 16, 2021 at 9:00 a.m.

28 ///

      STIPULATION TO CONTINUE SENTENCING; ORDER            1
30
            Case 2:20-cr-00219-WBS Document 22 Filed 03/31/21 Page 2 of 2


 1        IT IS SO STIPULATED.

 2

 3 Dated: March 29, 2021                               PHILLIP A. TALBERT
                                                       Acting United States Attorney
 4

 5                                                     /s/ BRIAN A. FOGERTY
                                                       BRIAN A. FOGERTY
 6                                                     Assistant United States Attorney
 7

 8 Dated: March 29, 2021                               /s/ JOHNNY L. GRIFFIN, III
                                                       JOHNNY L. GRIFFIN, III
 9                                                     Counsel for Defendant
10                                                     ASHLEY MARIE AURICH

11

12
                                                 ORDER
13
          IT IS SO ORDERED.
14
          Dated: March 30, 2021
15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION TO CONTINUE SENTENCING; ORDER     2
30
